DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 11/2/2021, amended claims 1 and 6-8, cancelled claims 2-5, and new claims 9-12 are acknowledged. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tim MacIntyre on 1/13/2022.

The application has been amended as follows: 

Claims 1, 8, and 9 are canceled.

Claim 6 is amended to recite:

The lactate working threshold-estimating device according to claim 10, wherein the at least one processor is further configured to execute the instructions to perform at least one of a adjusting for a measuring range of a pressure.

Claim 7 is amended to recite:
The lactate working threshold-estimating device according to claim 10, wherein the at least one processor is further configured to execute the instructions to acquire information indicating an interrelationship between the estimated lactate working threshold value and a current or previous exercise intensity[[,]] and output the acquired information indicating the interrelationship for feedback to at least the person.

Claim 12 is amended to recite:
The lactate working threshold-estimating device according to claim 10, wherein the at least one processor is configured to acquire a chronological change of pressure based on sensor information obtained by a plurality of sensors, and acquire information on the gait of the person, including the stride or the pitch, on the basis of the acquired chronological change of the pressure.

Allowable Subject Matter
Claims 6-7 and 10-12 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/           Primary Examiner, Art Unit 3791